            Case 1:16-cv-01723-AJN Document 95 Filed 07/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     7/27/21

  Modesta R. Sabeniano,

                           Plaintiff,
                                                                        16-cv-1723 (AJN)
                    –v–
                                                                             ORDER
  Citibank, N.A., Citigroup, Inc., et al,

                           Defendants.




ALISON J. NATHAN, District Judge:

          On May 26, 2021, the Court received a letter from Plaintiff that, among other things,

requested leave to file a letter seeking assistance to collect on a foreign judgment. Dkt. No. 94.

This Court’s June 1 Order details the history of this case and thus the Court will not repeat it

here. Dkt. No. 93. In light of the filing injunction and for the reasons stated in the Court’s

August 14, 2020 order and June 1, 2021 order, Plaintiff’s request for leave to file a letter with the

Court seeking enforcement of a foreign judgment is DENIED. Plaintiff is advised that the filing

injunction cannot be circumvented by addressing letters to other members of this Court.

          The Clerk of Court is directed to mail a copy of this Order to Plaintiff and to note that

mailing on the public docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any

appeal from this Order would not be taken in good faith and therefore in forma pauperis status is

denied for the purpose of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45

(1962).

          SO ORDERED.

Dated: July 27, 2021
       New York, New York
Case 1:16-cv-01723-AJN Document 95 Filed 07/27/21 Page 2 of 2




                           __________________________________
                                   ALISON J. NATHAN
                                 United States District Judge
